PATTERSON, Judge.
Lorenzo Young appeals from his consecutive sentences as a habitual felony offender for burglary of a structure and grand theft. The state concedes that the trial court erred in imposing consecutive habitual felony offender sentences when the two offenses occurred during a single criminal episode. See Hale v. State, 630 So.2d 521 (Fla.1993), cert. denied, — U.S. —, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994); Green v. State, 643 So.2d 1177 (Fla. 2d DCA 1994). Thus, we reverse and remand with directions that the trial court impose concurrent sentences. We note for the purposes of resentencing that the trial court did not err in denying Young’s motion for recusal. After defense counsel moved for recusal, the trial court properly denied the motion as legally insufficient, stated no other reason for the denial, and did not take issue with the motion. See Fla.R.Jud.Admin. 2.160(f).
Reversed and remanded.
RYDER, A.C.J., and DANAHY, J., concur.